EXHIBIT 10.33

EXECUTION COPY

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT to the Amended and Restated Employment Agreement effective
as of January 1, 2008 among David A. Brandon (the “Executive”) and Domino’s
Pizza, Inc. (the “Company”), Domino’s, Inc. (“DI”) and Domino’s Pizza LLC
(“DPLLC” and together with DI, the “Principal Subsidiaries”) (the “Agreement”)
is executed among the Company, the Principal Subsidiaries and the Executive,
dated as of February 25, 2010, effective as of March 8, 2010 (the “First
Amendment”).

Recitals

WHEREAS, effective as of March 8, 2010, the Executive has accepted the position
of Director of Intercollegiate Athletics at the University of Michigan and will
continue as the Chairman of the Board of Directors of the Company (the “Board”)
but will step down as Chief Executive Officer of the Company and as a director
and officer of the Principal Subsidiaries; and

WHEREAS, concurrent with the execution of this Amendment, the Company and
Principal Subsidiaries are entering into an employment agreement with the
President and new Chief Executive Officer of the Company (the “President and
Chief Executive Officer”), effective as of March 8, 2010; and

WHEREAS, the Company has asked the Executive to continue employment with the
Company through January 10, 2011, in the position of Special Advisor to the
President and Chief Executive Officer; and

WHEREAS, the Executive has agreed to continue employment with the Company
through January 10, 2011 in the position of Special Advisor to the President and
Chief Executive Officer, the terms of which employment have been mutually agreed
upon between the Executive and the Company, as set forth below in the form of
the First Amendment to the Agreement.

Amendment

1.        The defined terms set forth in the Agreement and Recitals above are
incorporated by reference in the First Amendment.

2.        Section 1 of the Agreement (“Employment”) is amended and restated to
read as follows:

1.        Employment. Subject to the terms and conditions set forth in the
Agreement and this First Amendment, the Company hereby offers and the Executive
hereby accepts employment in the position of Special Advisor to the President
and Chief Executive Officer of the Company and shall no longer serve in the
position of Chief Executive Officer of the Company, both effective as of
March 8, 2010 (the “Effective Date”).

 

1



--------------------------------------------------------------------------------

3.        Section 2 of the Agreement (“Term”) is amended by the addition of a
new final sentence to read as follows:

Provided, however, that where identified, certain provisions of the Agreement
and this First Amendment shall continue in full force and effect after the term
of the Agreement has ended.

4.        Section 3 of the Agreement (“Capacity and Performance”) is amended and
restated to read as follows:

Capacity and Performance

3.1        Offices. During the term hereof, the Executive shall serve the
Company in the position of Special Advisor to the President and Chief Executive
Officer of the Company. In such capacity, the Executive shall assist the
President and Chief Executive Officer in the transition of duties, including
financial reporting, financial structure and other identified initiatives.

3.2        Performance. During the term hereof, the Executive shall perform and
discharge, faithfully and diligently and to the best of his ability, his duties
and responsibilities hereunder.

5.        Section 4 of the Agreement (“Compensation and Benefits”) is amended
and restated to read as follows:

4.        Compensation and Benefits. As compensation for all services performed
by the Executive under this Agreement and subject to the performance of the
Executive’s duties and obligations to the Company and its Affiliates, pursuant
to this Agreement or otherwise:

4.1        Base Salary. Between March 8, 2010 and March 31, 2010, the Company
shall pay the Executive the same base salary in the same manner as the Executive
was receiving his base salary on March 7, 2010 (the “Base Salary”). Commencing
on and after April 1, 2010, the Company shall pay the Executive an adjusted base
salary of $25,000 per month, payable in accordance with the payroll practices of
the Company for its executives (the “Adjusted Base Salary”).

4.2        Bonus Compensation. The Executive shall continue to participate in
the Company’s Senior Executive Annual Incentive Plan, as it may be amended from
time to time, pursuant to the terms thereof (the “Plan”) and shall continue to
be eligible for a bonus award thereunder (the “Bonus”). For purposes of the
Plan, (i) the Executive shall continue to be eligible for a Bonus (as defined in
the

 

2



--------------------------------------------------------------------------------

Plan), and the Executive’s Specified Percentage (as defined in the Plan) shall
be 200% of his Base Salary as in effect on March 31, 2010, pro-rated for service
through March 31, 2010 but based on the performance of the Company through the
end of the 2010 fiscal year. Any Bonus payable to the Executive shall be
prorated for the period of service ending March 31, 2010, and such proration
shall be calculated by multiplying (x) the amount of the Bonus otherwise payable
for the applicable fiscal year in accordance with this Sub-Section 4.2 by (y) a
fraction, the denominator of which shall be 365, and the numerator of which
shall be the number of days of the fiscal year through March 31, 2010. Provided,
however, that any Bonus payable to the Executive shall be paid at the same time
as bonuses are paid to other Executives under the Plan as provided in the Plan
document.

6.        Sub-Sections 4.5.1 and 4.5.2 (“Other Benefits”) and 4.6 (“Business
Expenses”) are amended to delete all references to benefit plans of Principal
Subsidiaries.

7.        Sub-Section 4.5.2 of the Agreement (“Other Benefits”) is amended by
the addition of two new sentences at the end of Sub-Section 4.5.2 to read as
follows:

Notwithstanding the foregoing; if the Executive and his spouse elect to be
covered under the University of Michigan’s healthcare plan while the Executive
is employed by the University of Michigan, such healthcare benefits that he and
his spouse receive from the University of Michigan shall constitute their
primary healthcare coverage and the post-employment Health Benefit provided and
paid for by the Company under this Sub-Section 4.5.2 shall be deemed to
constitute secondary coverage. The Health Benefit coverage provided hereunder
shall be deemed to constitute primary coverage if the Executive and his spouse
elect not to be covered under the University of Michigan’s healthcare plan or
when the Executive and his spouse no longer are covered under the University of
Michigan’s healthcare plan.

8.        Sub-Section 4.7.3 of the Agreement (“Miscellaneous”) is amended by the
addition of two new sentences at the end of Sub-Section 4.7.3 to read as
follows:

Notwithstanding the foregoing, the Company shall continue to furnish the
Executive (and his spouse when accompanying him) with transportation that
provides them with security to address business related concerns, and Yearly
Aircraft Hours through the first to occur of the end of fiscal year 2011, or the
date on which the Executive ceases to serve on the Board.

9.        A new Sub-Section 4.7.5 is added to the Agreement to read as follows:

4.7.5.    During the term of the Agreement and as long as the Executive serves
on the Board, the Company shall continue to provide the Executive with
(including full technical support) a cellular phone and

 

3



--------------------------------------------------------------------------------

personal digital assistant (currently an Apple i-phone), laptop computer, desk
top computer and computer printer/fax machine at the Executive’s home, ownership
of which shall be transferred from the Company to the Executive when he ceases
to serve on the Board.

10.        Sub-Section 5.5 of the Agreement (“By the Executive for Good Reason”)
is amended and restated to read as follows:

5.5        By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason upon notice to the Company setting forth in
reasonable detail the nature of such Good Reason. The following shall constitute
“Good Reason” for termination by the Executive: (i) failure of the Company to
continue the Executive in the position of Special Advisor to the President and
Chief Executive Officer; (ii) material diminution in the nature and scope of the
Executive’s responsibilities, duties or authority, including without limitation
the failure to continue the Executive as a member of the Board; provided,
however, that the failure to so continue the Executive on the Board shall not
constitute Good Reason if such failure occurs in connection with the sale of
other disposition of the Company; and provided further, that any diminution of
the business of the Company or any of its Affiliates shall not constitute Good
Reason; (iii) material failure of the Company to provide the Executive with the
Base Salary and benefits (including the Company-sponsored fringe benefits) in
accordance with the terms of Section 4 hereof; or (iv) relocation of the
Executive’s office to an area outside a fifty (50) mile radius of the Company’s
current headquarters in Ann Arbor, Michigan. In the event of termination in
accordance with this Sub-Section 5.5, the Company shall pay the Executive the
amounts specified in Sub-Section 5.4.

11.        The last sentence in Sub-Section 6.4 (“Survival of Certain
Provisions”) is amended and restated to read as follows:

The Executive recognizes that, except as expressly provided in Sub-Sections
4.5.2., 4.7.3, 4.7.5, 5.2, 5.4 and 5.5, no compensation is earned after
termination of employment.

12.        A new last sentence shall be added to Sub-Section 7.2 to read as
follows:

Notwithstanding the foregoing, the Executive shall not be required to surrender
the Documents to the Company as long as the Executive continues to serve on the
Board; provided, however, that the Documents shall be surrendered at the later
to occur of the time the Executive terminates employment with the Company or
ceases to serve on the Board.

 

4



--------------------------------------------------------------------------------

13.        Sub-Section 13.5 is amended and restated to read as follows:

13.5 Entire Agreement. This Agreement and the First Amendment constitute the
entire agreement between the parties and supersede all prior communications,
agreements ad understandings, written or oral, with the Company, its Affiliates
or any of their predecessors, with respect to the terms and conditions of the
Executive’s employment.

14.        Any provisions in the Agreement not revised herein remain in full
force and effect.

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and the Principal Subsidiaries by their respective duly authorized
representatives and by the Executive, as of the date first above written.

 

THE COMPANY:       DOMINO’S PIZZA, INC.             By:  

/s/ Robert M. Rosenberg

--------------------------------------------------------------------------------

            Name:   Robert M. Rosenberg             Title:   Director PRINCIPAL
SUBSIDIARIES:       DOMINO’S, INC.             By:  

/s/ Wendy A. Beck

--------------------------------------------------------------------------------

            Name:   Wendy A. Beck             Title:  

Executive Vice President and

    Chief Financial Officer

        DOMINO’S PIZZA LLC             By:  

/s/ Wendy A. Beck

--------------------------------------------------------------------------------

            Name:   Wendy A. Beck             Title:  

Executive Vice President and

    Chief Financial Officer

 

THE EXECUTIVE:      

/s/ David A. Brandon

--------------------------------------------------------------------------------

            Name:   David A. Brandon

 

5